Citation Nr: 0712566	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
bilateral hearing loss and for tinnitus.  On his VA Form 9, 
received in December 2004, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  In August 2006, the 
veteran failed to report for the Travel Board hearing 
scheduled at the RO.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
hearing loss is due to any incident or event in active 
service, and hearing loss as an organic disease of the 
nervous system is not shown to have been manifested either in 
service or within one year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service, and 
tinnitus as an organic disease of the nervous system is not 
shown to have been manifested either in service or within one 
year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent a notice letter in January 2005, in which he was 
informed of VA's duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claims.  Thus, the Board concludes that the notification 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided.  

It also appears that all pertinent obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claim.  The Board therefore concludes that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in April 2006, and 
since the claims for service connection are being denied 
herein, no disability ratings or effective dates will be 
assigned. 


II. Factual Background

Service records show that the veteran worked as an aircraft 
mechanic, including both fixed-wing jets and helicopters.  He 
was awarded the Combat Action Ribbon (CAR) and the Combat Air 
Crew Insignia.  

Service medical records are negative for any complaints or 
findings of hearing loss or tinnitus.  Audiological testing 
conducted at the time of the veteran's separation examination 
in June 1970 showed right ear puretone thresholds of 15, 15, 
10,20, and 25 decibels and left ear puretone thresholds of 
25, 5, 10, 5, and 15 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz (Hz), respectively. 

VA treatment records dated in June 2003 show a notation that 
the veteran had mild hearing loss. 

On VA examination in May 2004, an audiological evaluation 
revealed pure tone thresholds for the right ear, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hz as follows:  55, 45, 
50, 60, and 65, and pure tone thresholds for the left ear as 
follows, 55, 55, 65, 70, and 75.  The examiner noted that 
during his service in the Marines the veteran served as a 
helicopter mechanic and a door gunner, and that he was 
exposed to hazardous noises of M-16, M-60, and .50 caliber 
fire, as well as from helicopters.  Then examiner noted that 
the veteran started having significant problems understanding 
conversation, with more problems with noise and asking people 
to repeat themselves. 

With regard to tinnitus, the veteran reported the onset of 
tinnitus was in 1970, that it was in the right ear, and that 
he had it sometimes.  The examiner indicated that the veteran 
had a moderate-severe low to moderate mid to moderate-severe 
high frequency sensorineural hearing loss in his right ear.  
In his left ear he had a moderate-severe low mid to severe 
high frequency sensorineural hearing loss.  The examiner 
opined, after completing the examination and reviewing the 
military records, that the veteran's hearing loss and 
tinnitus are not related  to his active military service.

III. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, the incurrence of such 
a disorder coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.  Even if 
disabling hearing loss is not demonstrated at separation, a 
veteran may establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The veteran contends that he was exposed to excessive noise 
in service as an aircraft mechanic and as a gunner.  He 
claims that he has bilateral hearing loss and tinnitus as a 
result of excessive noise exposure in service.  Service 
medical records show no complaint of or treatment for hearing 
loss or tinnitus.  Audiological testing at the time of the 
veteran's discharge from service, while showing slightly 
elevated puretone thresholds, did not show that the veteran 
had a hearing loss disability cognizable under 38 C.F.R. 
§ 3.385.

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
or tinnitus during service is not fatal to his claim.  The 
laws and regulations do not strictly require in-service 
complaints of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, the Court has held where 
there is no evidence of the veteran's claimed hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . ."  Hensley, 
supra, 5 Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992)).  Therefore, the critical question 
is whether the veteran has current hearing loss disability 
and tinnitus that are causally related to service.

The record reflects that the veteran does currently have 
bilateral hearing loss disability pursuant to VA standards.  
38 C.F.R. § 3.385.  With regard to tinnitus, the Board notes 
that, on the May 2004 VA examination, the veteran reported he 
had tinnitus in the right ear only.  Thus, it appears that he 
has tinnitus, at least in his right ear.  The Board also 
notes that both the RO and the VA examiner in May 2004 have 
recognized and acknowledged the veteran's exposure to 
excessive noise in service, as a result of his work as an 
aircraft mechanic and his award of the Combat Action Ribbon.  
The Board, too, has no reason to doubt the veteran's 
description of the nature of his service, and indeed we 
recognize that his receipt of the CAR and the fact that he 
has been service connected for post-traumatic stress disorder 
are indicative of combat participation during his tour in 
Vietnam.

However, this case turns upon medical facts.  The first 
medical evidence showing hearing loss was a notation in a 
June 2003 VA treatment record, and the first medical evidence 
showing right ear tinnitus was the VA examination in 2004.  
Thus, at this point, what is necessary in order to grant 
service connection for bilateral hearing loss and for 
tinnitus is competent medical evidence linking the current 
hearing loss and tinnitus to service.  The only competent 
medical evidence of record addressing such a link is the May 
2004 VA examiner's opinion, which is to the effect that the 
veteran's bilateral hearing loss and tinnitus are not due to 
service.  There is no competent medical evidence to the 
contrary.  Thus, direct service connection for bilateral 
hearing loss and for tinnitus is not warranted, because there 
is no medical evidence in the claims file specifically 
relating the veteran's bilateral hearing loss or tinnitus to 
noise exposure in service, or showing chronicity or 
continuity from service to the present.

Moreover, service connection for bilateral hearing loss or 
for tinnitus on a presumptive basis is not available, 
because, as noted, there is no indication in the record, nor 
has the veteran alleged, that he manifested an organic 
disease of the nervous system, to a compensable degree, 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The Board 
also acknowledges, as noted above, the veteran's assertions 
that he was exposed to excessive noise in service, and that 
he believes this exposure caused his hearing loss and 
tinnitus.  However, while the veteran is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt rule does not 
apply, and the claims for service connection for bilateral 
hearing loss and for tinnitus must be denied.  38 U.S.C.A. § 
5107(b);. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


